873 F.2d 1450
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re SMS DATA PRODUCTS GROUP, INC., Petitioner.
Misc. No. 225.
United States Court of Appeals, Federal Circuit.
Jan. 18, 1989.

Before RICH, Circuit Judge, BALDWIN, Senior Circuit Judge, and EDWARD S. SMITH, Circuit Judge.

ORDER

1
Petitioner has filed a Petition for a Writ of Mandamus directed to the General Services Administration Board of Contract Appeals (board) asking this court to order the board to comply with our mandate in SMS Data Products Group, Inc. v. United States, 853 F.2d 1547 (Fed.Cir.1988).


2
Oppositions to said petition have been filed on behalf of:


3
The General Services Administration Board of Contract Appeals,


4
Department of Health and Human Services, and Severn Companies, Inc.


5
All of the opposers contend that the board has complied with this court's mandate.  We agree.

Accordingly, IT IS ORDERED THAT:

6
The aforesaid petition be and it hereby is DENIED.